PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/961,165
Filing Date: 24 Apr 2018
Appellant(s): DiSilvestro et al.



__________________
Joshua P. Larsen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/26/21.

12/7/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 15 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16242253 (reference application).
Should claims 15-20 be found allowable, claims 21-26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 

The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 15, 18-19, 21, and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kovacevic (US 20050113932 A1) in view of Ishikawa (US 6447448 B1).  

Claim 16-17, 20, and 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kovacevic in view of Ishikawa and James (US 20080208516 A1).


(2) Response to Argument

	Appellant has submitted the following points of argument 
(a) Examiner has failed to consider the claimed subject matter as a whole. 
(b) The proposed combination fails to arrive at the claimed invention. 
(c) Examiner has failed to provide an explicit analysis of obviousness to support the rejection. 
(d) James is not prior art. 

	Examiner respectfully disagrees, maintains the § 103 rejections as set forth above, and in response notes the following:

	Appellant argues
The Office Action does reveal, however, that the Examiner has attempted
to identify missing claim elements in isolation from the claims as a whole. For
example, the Examiner points to Kovacevic as allegedly disclosing "the first
electrical circuit" and "the load sensor" (but not the "memory device") together
in a single housing. The Examiner then points to Ishikawa as allegedly
disclosing "the memory device" (but not "the first electrical circuit" and "the
load sensor") embedded in a housing. Next, the Examiner concludes that it
would have been obvious to include all three of "the first electrical circuit, the
load sensor, and the memory device embedded in a single housing' - despite
neither of the references teaching the inclusion of all three elements in the same
housing. This type of oversimplified analysis ignores the context of the claims.
In addition, this type of flawed analysis highlights the fact that the
Examiner has failed to provide a meaningful analysis as to how the
combination of the alleged prior art references would have rendered obvious
the subject matter of independent claims 15 or 21 as a whole, but instead has
engaged in a hunt for missing claim elements. However, merely identifying all
of the individual claim elements in the prior art does not render their
combination of obvious. Sanofi, 550 F.3d at 1086 ("The determination of
obviousness is made with respect to the subject matter as a whole, not

As such, the Examiner has failed to examine independent claims 15 and
21 as a whole, but instead has only parsed up the claims and identified
individual limitations in isolation from the claims as a whole. For at least this
reason, Appellant respectfully asks the Board to reverse the § 103 rejection of
independent claims 15, 19, 21, and 25.

	Examiner respectfully disagrees.  Appellant’s argument regarding the citation of Ishikawa does not appropriately consider that Ishikawa need not teach all three elements in a single housing in order to make the limitation (and the claim as a whole) properly obvious in combination with the teachings of Kovacevic.   Such an argument does not consider the level of inference and creativity afforded to one of ordinary skill in the art where MPEP § 2141.03 states 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396 (emphasis added). 

More notably, it is not entirely clear that Appellant even presents a reasonable standard for a satisfactory teaching in a secondary reference in a § 103 rejection (that Examiner has apparently failed to meet).  Appellant appears to contend that a secondary reference must itself be a wholly anticipatory reference under § 102 — i.e., that Ishikawa teach all elements in the housing in the exactly claimed order — in order for the § 103 analysis to be considered adequate.  Such a standard for a secondary reference would make the entire purpose of a § 103 rejection moot. Further, just as the courts have held that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning (See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971), Examiner would also submit necessarily entail searching for elements not present in an initial reference to then be addressed by a secondary reference.   Accordingly, Appellant’s basing of nonobviousness on Ishikawa essentially not anticipating the entirety of (at least) claims 15 and 21 under § 102 is not a reasonable or proper argument for nonobviousness nor Examiner’s failing to provide a meaningful analysis of the claim as a whole.  Examiner respectfully asks the board affirm the § 103 rejection. 

Appellant argues
As noted above, claims 15, 19, 21, and 25 each require, among other
things, "[a] first electrical circuit, [a] load sensor, and [a] memory device [ ]
embedded in a single housing' (emphasis added). Kovacevic and Ishikawa both
fail to disclose an orthopaedic implant comprising an electrical circuit, a load
sensor, and a memory device all embedded in a single housing.
The Office Action admits that "Kovacevic fails to teach the system
memory embedded in the single housing with the circuit and load sensor, the
first circuit responsive to instructions stored in the memory." Office Action at 5.
Ishikawa fails to remedy this admitted deficiency of Kovacevic, because
Ishikawa likewise fails to teach (or suggest) a memory device embedded in a
single housing with the circuit and load sensor (i.e., Ishikawa also does not
teach its housing containing all of an electrical circuit, a load sensor, and a
memory device). According to the Examiner, Ishikawa teaches a "memory
[1439] embedded in an implant housing." Even assuming this to be true (for
the sake of argument), Ishikawa does not teach that its implant housing also
contains an electrical circuit and a load sensor.
In other words, even if the person of ordinary skill in the art would have
considered modifying Kovacevic based on Ishikawa (which Appellant disputes,
as discussed below), he still would not have arrived at the invention because
Ishikawa does not teach incorporating a memory device into the same implant
housing as a load sensor and an electrical circuit that is responsive to the set
of instructions stored on the memory device. Contrary to the Office Action's
assertion, Ishikawa does not teach the "implant memory configuration" of
Appellant's claims. As such, the Office Action has failed to show that the
combination of Kovacevic and Ishikawa discloses all the elements of claims 15,
19, 21, and 25.

Examiner respectfully disagrees.  The argument in particular that 
all embedded in a single housing.

is an explicitly piecemeal analysis of the references which cannot be a basis for nonobviousness when it is the demonstrated combination of teachings which addresses the elements all within a single housing (“One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).  Appellant continues attacking the references individually in the succeeding paragraphs without addressing the combination of references that would make the claim obvious to one of ordinary skill in the art.  Appellant also appears to reiterate the improper insistence in the previous section that because Ishikawa is not a wholly anticipatory reference, the combination fails. Such an argument is not a proper basis for a showing of nonobviousness nor is it germane to the stated teachings of the references in the § 103 rejection in question.  Appellant sets an unreasonable standard of satisfactory teaching for any secondary reference to remedy the lack of teachings in the first reference in a way that affords no inference or creativity to one of ordinary skill in the art when combining references — in this instance, that one of skill would not be able to incorporate the teachings of Ishikawa into the teachings of Kovacevic to arrive at the claimed invention without being given the exact elements in the exact order and no other creativity or inference to be considered to form the three elements in a single housing. 


Any § 103 rejection must be supported by an explicit analysis of
obviousness. See KSR, 550 U.S. at 418. The Board has reinforced this point,
stating that "obviousness cannot be proven merely by showing that the
elements of a claimed device were known in the prior art; it must be shown
that those of ordinary skill in the art would have had some 'apparent reason to
combine the known elements in the fashion claimed."' Ex parte Whalen, 89
USPQ2d 1078, 1084 (BPAI 2008) (quoting KSR, 550 U.S. at 417-18). Contrary
to these requirements, the Office Action does not include an explicit analysis of
obviousness that actually supports the rejection.
In particular, the Office Action fails to explain why a person of skill in
the art would have modified the system of Kovacevic based on Ishikawa. At
page 6, the Office Action stated that "permit[ting] data storage and [ ]
facilitat[ing] instruction provisions and storage for circuit execution (i.e., to
permit operation of the circuit 490 of Kovacevic)" would have motivated such a
modification. But there is no evidence of record that the system of Kovacevic
had any need for permitting data storage or for facilitating instructions
provisions and storage for circuit execution. To the contrary, Kovacevic
suggests that his circuit 490 was fully functioning and that no modifications
would be needed to "permit operation of the circuit 490."
The Office Action's generic recitations of "to permit storage" and to
facilitate "operation of a circuit" are merely results that might follow from
adding a memory device, but they do not explain at all why a person of
ordinary skill in the art would have been looking to modify Kovacevic in the
manner proposed in the first place. Stated differently, the Office Action's
purported motivation for the proposed combination suggests nothing more
than that a skilled artisan, once presented with Kovacevic and Ishikawa would
have been able to combine them. "And that is not enough: it does not imply a
motivation to pick out those [ ] references and combine them to arrive at the
claimed invention." Pers. Web Techs., LLC v. Apple, Inc., 848 F.3d 987, 993-94
(Fed. Cir. 2017). "Obviousness concerns whether a skilled artisan not only
could have made but would have been motivated to make the combinations or
modifications of prior art to arrive at the claimed invention." Id. (quoting Belden
Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015)). "[R]ejections on
obviousness grounds cannot be sustained by mere conclusory statements;
instead, there must be some articulated reasoning with some rational
underpinning to support the legal conclusion of obviousness." KSR, 550 U.S. at
418 (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). Here, there is
none.
On page 8 of the Advisory Action, the Examiner mischaracterizes
Appellant as arguing "that Kovacevic would need to state an express need to
incorporate memory into the implant housing is not commensurate with the
requirements of any obviousness rejection." Appellant's argument, however, is
not that Kovacevic must expressly provide a teaching, suggestion, or
motivation. Rather, Appellant's argument is that the Office Action must provide
why a person of skill
in the art would have been motivated to incorporate memory into the implant
housing of Kovacevic. KSR, 550 U.S. at 418 (quoting Kahn, 441 F.3d at 988).
The Federal Circuit has explained that "the examiner should not rely on
conclusory statements that a particular feature of the invention would have
been obvious or was well known. Instead, the examiner should elaborate,
discussing the evidence or reasoning that leads the examiner to such a
conclusion." In re Vaidyanathan, 96 USPQ 2d 1507, 1514 (Fed. Cir. 2010). The
Office Action contains no such discussion and, instead, appears to reach its
conclusion of obviousness based entirely on the hindsight gained from
Appellant's disclosure.
This piecemealed approach of collecting missing claim elements is
insufficient to support an obviousness analysis because it does not provide any
meaningful rationale for combining the references. Kahn, 441 F.3d at 988. To
establish a prima facie case of obviousness, there must be, among other things,
some suggestion or motivation, within the references themselves or in the
knowledge generally available to one of ordinary skill in the art, to modify the
reference or to combine reference teachings. Id. at 986. Furthermore, "the
suggestion to combine references must not be derived by hindsight from
knowledge of the invention itself." Cardiac Pacemakers, Inc. v. St. Jude Med.,
Inc., 381 F.3d 1371, 1376 (Fed. Cir. 2004).
The Board routinely rejects obviousness combinations (such as this) that
fail to provide any meaningful reason for a proposed modification or for
combining references. See e.g., Ex parte Conway, Appeal No. 2015-002702,
Ser. No. 13/047,175 (Feb. 28, 2017) at 4-5. ("the reason proffered by the
Examiner to modify the device of the [primary reference] appears to already be
performed appropriately by [the primary reference]," and thus, "appears to be
the result of hindsight analysis."); Ex parte Fryer, 2010-01027, Ser. No.
12/290,586 (Nov. 21, 2012) at 5 ("The reasons proffered by the Examiner ...
appears to be already accomplished by the [primary reference]." Further noting
that "the Examiner's rejection appears to be the result of impermissible
hindsight."); Ex parte Blow, Appeal No. 2007-003811, Ser. No. 10/250,890
(Mar. 28, 2008) at 4-6 (finding that the "teaching of [the secondary reference]
adds little, if anything, to [the primary reference]" and that proposed
modification would "serve no purpose" in the primary reference." Also
explaining that "any attempt to combine [the references] could only come from
a hindsight reading of Appellants' own disclosure."); Ex parte Burak, Appeal No.
2004-0823, Ser. No. 09/555,391 (Jan. 21, 2005) ("not only is the proposed
combination [ ] an apparent attempt to reconstruct the claimed invention in
hindsight, but we can see no useful purpose which would be served by
combining these teachings.").
In summary, the Examiner has not provided any legally sufficient reason
why a person of ordinary skill in the art would have been motivated to combine
the teachings of Kovacevic and Ishikawa as proposed. For at least this reason,
the § 103 rejection of claim 20 should be reversed.

within the implant housing before further transmission to an external location for further processing and/or analysis.  Such local storage of data would not be possible without the teachings of Ishikawa.  Examiner would submit that one of ordinary skill would recognize the benefit in localized storage of signal data before subsequent transmission for further analysis as a straightforward useful manner of signal data handling which would otherwise not be available without the teachings of Ishikawa.  To argue (as Appellant appears to) that Kovacevic would not seek modification of the device as the device of Kovacevic works adequately without the teachings of Ishikawa is – in a reductive sense — necessarily true of any reference or teaching.  Whether or not an invention disclosed in a primary reference can operate without modification in view of some secondary teaching is not a reasonable showing of nonobviousness.  Examiner respectfully asks the board affirm the § 103 rejections.



James is not prior art to the present application. Appellant's
application claims priority to U.S. Patent Application No. 11/024,888
(hereinafter "the '888 Application"), filed December 29, 2004. The drawings and
detailed description of the '888 Application are identical to the drawings and
detailed description of the application on appeal, and the '888 Application fully
supports Appellant's claims. As such, claims 16, 17, 20, 22, and 23 each have
an effective filing date of December 29, 2004, which is earlier than the
November 4, 2005, filing date of James.
The Office Action asserted that James' priority claim to U.S. Provisional
Application No. 60/625,019 (hereinafter, "the '019 Application"), filed
November 4, 2004. However, the Examiner has not cited to any portion of the
'0 19 Application to support the rejection of claims 16, 17, 20, 22, and 23.
Rather, the Examiner has only cited to disclosure in U.S. Patent Publication
No. 2008/0208516, the publication of a patent application filed November 4,
2005-after the effective filing date of Appellant's claims. Furthermore, the
Examiner has not shown that James is entitled to claim priority to the '019
Application, including that the requirements of 35 U.S.C. § 112(a) are met by
the '019 Application relative to the claims published in James. As such, the
Examiner has not demonstrated that James qualifies as prior art. 
 
Examiner respectfully disagrees. The cited James reference claims priority to provisional application 60625019 (shown below and present on the James reference cover/title page) which was filed on 11/4/04 and thereby James qualifies as prior art.  

    PNG
    media_image2.png
    99
    530
    media_image2.png
    Greyscale
  
	In the rejection in question, for the citations to James Figs. 4-5, ¶8, ¶32, and ¶¶42-43, Examiner draws attention to pp. 1-4 of the specification of the provisional application 60/625019 which details throughout the majority of its disclosure the parameter / feature of a load cycle number and corresponding display — and thereby the citation to Pre-Grant Publication US 20080208516 A1 to James is well and 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN S MELHUS/Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.